Name: Commission Regulation (EEC) No 1434/91 of 28 May 1991 concerning the stopping of fishing for mackerel by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 31 . 5 . 91 Official Journal of the European Communities No L 137/19 COMMISSION REGULATION (EEC) No 1434/91 of 28 May 1991 concerning the stopping of fishing for mackerel by vessels flying the flag of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3926/90 of 20 December 1990 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1991 and certain conditions under which they may be fished (3), as amended by Regulation (EEC) No 793/91 (4), provides for mackerel quotas for 1991 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of mackerel in the waters of ICES-divisions VII (excluding EC zone), Vb (EC zone), VI, VII, VIII A, b, d, e, XII, XIV by vessels flying the flag of Spain or registered in Spain have reached the quota allocated for 1991 , HAS ADOPTED THIS REGULATION : Article 1 Catches of mackerel in the waters of ICES divisions II (excluding EC zone) V b (EC zone), VI, VII, VIII a, b, d, e , XII, XIV by vessels flying the flag of Spain or registered in Spain are deemed to have exhausted the quota allo ­ cated to Spain for 1991 . Fishing for mackerel in the waters of ICES divisions II (excluding EC zone), V b (EC zone), VI, VII, VIII a, b, d, e , XII, XIV by vessels flying the flag of Spain or registered in Spain is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1991 . For the Commission Manuel MARfN Vice-President (') OJ No L 207, 29 . 7. 1987, p . 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 378 , 31 . 12 . 1990, p. 1 . (4) OJ No L 82, 28 . 3 . 1991 , p. 2 .